DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 9/14/2022 has been accepted and entered. Accordingly, claims 1, 3, 5-7, 9, 11-12, 14-17, and 19 have been amended; claims 2 and 13 are cancelled; while claims 21-22 are added.
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites “wherein the onboard computing system is to receive sensor data.” This seems like a grammatical error; does the Applicant intend to recite “wherein the onboard computing system is configured to receive sensor data”? Claims 17-20 are objected to on the basis of their dependency to objected to claim 16. Appropriate correction is required.
Claims 21-22 are objected to because of the following informalities:  Claim 21 recites “wherein the onboard computing system is to detect.”, and claim 22 recites “wherein the onboard computing system is to determine”. Does the Applicant intend to recite “wherein the onboard computing system is configured to” in both of these claims? Claim 22 is further objected to on the basis of its dependency to objected claim 21. Appropriate correction is required.
Claim Interpretation and Contingent Limitations
Claim 14-15 are system claims which contains contingent limitations. 
Claim 14:
“upon detection of the passenger emergency outside the vehicle, the onboard computing system is further configured to activate an emergency response including sounding the exterior alarm system and flashing exterior vehicle lights.”
Claim 15:
“upon detection of the passenger emergency outside the vehicle, the on board computing system is further configured to activate an emergency response including contacting emergency services.”
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitation (1) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
For example, in claim 14, in limitation (1) the function of “activating an emergency response including sounding the exterior alarm system and flashing exterior vehicle lights” is contingent on “detection of the passenger emergency outside the vehicle”.  However, claim 15 does require the detection of the passenger emergency outside the vehicle. Accordingly, any autonomous vehicle capable of activating an emergency response including sounding the exterior alarm system and flashing exterior vehicle lights is sufficient to disclose limitation (1). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“routing coordinator configured to” in at least claim 16
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, corresponding structure in the specification includes:
 (1) ¶68 “In various implementations, the routing coordinator is a remote server or a distributed computing system connected to the autonomous vehicles via an internet connection. In some implementations, the routing coordinator is any suitable computing system. In some examples, the routing coordinator is a collection of autonomous vehicle computers working as a distributed system.” 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-12, 15-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stauffer (DE102017101494A1)(for claim mapping see attached pdf “translation_of_DE102017101494A1”)(hereinafter “Stauffer”).
With respect to claim 1,
A method for passenger safety monitoring outside an autonomous vehicle, comprising: (Stauffer ¶3 “autonomous vehicle”; Stauffer ¶12 “performing security procedures in response to an indication of panic operation… “determining an emergency situation after the passenger exits the vehicle”; Stauffer ¶33 “sensors… to monitor its surroundings”)
dropping off a passenger at a destination location; (Stauffer ¶67 “The controller directs the autonomous vehicle to drop off the passenger at a nearby location”)
waiting at the destination location for a selected period of time; (Stauffer ¶73 “For example, the autonomous vehicle 110 may wait a set period of time after the passenger disembarks”)
monitoring the passenger during the selected period of time; (Stauffer ¶73 “For example, the autonomous vehicle 110 can record a video of the passenger until the passenger is no longer visible”)
monitoring vehicle surroundings during the selected period of time; (Stauffer ¶73 “For example, the autonomous vehicle 110 may wait a set period of time after the passenger   disembarks and analyze sensor and mobile device signals to detect abrupt or aggressive movement, significant noise or loud voices, offensive words, or other conditions that indicate an emergency situation”; Stauffer ¶33 “sensors… to monitor its surroundings”)
detecting a passenger emergency outside the autonomous vehicle; and activating an emergency response. (Stauffer ¶73 “For example, the autonomous vehicle 110 may wait a set period of time after the passenger  disembarks and analyze sensor and mobile device signals to detect abrupt or aggressive movement, significant noise or loud voices, offensive words, or other conditions that indicate an emergency situation…The controller 120 or server 115 can then send the video or other indicator to a contact associated with the passenger. For example, the controller 120 or server 115 may send video of a passenger exiting the vehicle and entering a home to someone associated with the passenger (e.g., a parent, significant other, etc.)”)

	With respect to claim 3,
Stauffer discloses:
wherein detecting a passenger emergency includes receiving an emergency notification. (Stauffer ¶68 “controller 120 may receive a panic or emergency command from user input device 126 or personal device 112 to indicate panic or emergency mode.”)

With respect to claim 5,
Stauffer discloses:
wherein detecting a passenger emergency outside the autonomous vehicle includes at least one of 
detecting a loud noise outside the autonomous vehicle, (Stauffer ¶73 “and analyze sensor and mobile device signals to detect abrupt or aggressive movement, significant noise or loud voices, offensive words, or other conditions that indicate an emergency situation”)
detecting a passenger fall outside the autonomous vehicle, 
and detecting an assault on the passenger outside the autonomous vehicle. (Stauffer ¶73 “and analyze sensor and mobile device signals to detect abrupt or aggressive movement, significant noise or loud voices, offensive words, or other conditions that indicate an emergency situation”)

With respect to claim 6,
Stauffer discloses:
wherein activating an emergency response includes at least one of 
flashing vehicle lights (Stauffer ¶55 “For example, the controller 120 can send an alert to the personal device 112, or can use components of the autonomous vehicle 110 to alert the passenger… Components of the autonomous vehicle 110 used for alerting may include… interior lights, haptic devices, or pop-up devices.”; Stauffer ¶31 “may notify the user of baggage or personal property when exiting the vehicle… behavior/messages related to exit indicator lights, or individual compartments lit or flashing”)
and sounding a vehicle alarm. (Stauffer ¶55 “Components of the autonomous vehicle 110 used for alerting may include interior speakers… As the final destination is approached, the application or vehicle may remind the user to check recorded locations (by a quick glance at a device display and/or vehicle display) and may notify the user of baggage or personal property when exiting the vehicle (general or directional sounds to indicate locations to view or feel, voice commands”)

With respect to claim 7,
Stauffer discloses:
wherein activating an emergency response includes contacting emergency services. (Stauffer ¶71 “For example, the autonomous vehicle may initiate a safety precautions mode, may initiate communication with humans using the wireless communication device 124, or may instruct the autonomous vehicle 110 to proceed to the nearest police station or medical facility. In some embodiments, a potential passenger may initiate an autonomous vehicle emergency request through any established connection. For example, a potential passenger may dial 911 with a extension (e.g., 911-8 or similar) to direct an autonomous vehicle to the GPS location of the emergency request, as part of an "escape procedure," in addition to connecting with an operator from 911”; Stauffer ¶74 “the controller 120 may take an emergency response action in response to a passenger quickly returning to the autonomous vehicle 110 combined with a detected emergency situation. For example, once the passenger has entered the autonomous vehicle, the controller can lock the doors of the autonomous vehicle, can initiate a rapid departure without user prompting or commands from the user, once the passenger has entered the autonomous vehicle, can be in contact Arrive with a call center to request customer care or take other appropriate emergency response actions.”)

With respect to claim 8,
Stauffer discloses:
receiving a wait request (Stauffer ¶73 “For example, the autonomous vehicle 110 may wait a set period of time after the passenger disembarks; Stauffer ¶75 “the controller 120 can instruct the autonomous vehicle 110 to… drive to a waiting location where the next passenger is awaited. In some embodiments, the deployment location or equivalent location is based on where the next passenger is most likely to send a request”; Stauffer ¶11 “the method further includes secretly changing a destination of the first passenger to a nearby location in response to a corresponding request from the first passenger during the ride”. In this instance, Stauffer ¶11, changing a destination to a nearby location is a wait request as the passenger is waiting longer to be dropped off by changing destination locations)
and receiving a return request. (Stauffer ¶71 “Once the passenger has issued the panic or emergency mode instruction at task 418, the method 400 proceeds to task 430 to perform security procedures… a potential passenger may dial 911 with a extension (e.g., 911-8 or similar) to direct an autonomous vehicle to the GPS location of the emergency request, as part of an "escape procedure," in addition to connecting with an operator from 911”)

With respect to claim 9,
Stauffer discloses:
Receiving a return request, and returning to the destination location. (Stauffer ¶¶¶71-73 “Once the passenger has issued the panic or emergency mode instruction at task 418, the method 400 proceeds to task 430 to perform security procedures… a potential passenger may dial 911 with a extension (e.g., 911-8 or similar) to direct an autonomous vehicle to the GPS location of the emergency request, as part of an "escape procedure," in addition to connecting with an operator from 911… the controller determines whether the journey has ended… the controller 120 may compare a current global navigation satellite system (GNSS) position to a GNSS position of the requested final destination.. When the trip is complete, method 400 proceeds to task 423”)

With respect to claim 10,
Stauffer discloses:
allowing the passenger to return to the vehicle during the selected period of time. (Stauffer ¶74 “the controller 120 may take an emergency response action in response to a passenger quickly returning to the autonomous vehicle 110 combined with a detected emergency situation. For example, once the passenger has entered the autonomous vehicle, the controller can lock the doors of the autonomous vehicle, can initiate a rapid departure”)

With respect to claim 11,	Stauffer discloses:
	An autonomous vehicle (Stauffer ¶3 “autonomous vehicle”) configured for passenger safety monitoring outside the vehicle, comprising; (Stauffer ¶12 “performing security procedures in response to an indication of panic operation… “determining an emergency situation after the passenger exits the vehicle”; Stauffer ¶33 “sensors… to monitor its surroundings”)
	an onboard computing system configured to stop the autonomous vehicle at a destination location, (Stauffer ¶67 “The controller directs the autonomous vehicle to drop off the passenger at a nearby location”; Stauffer ¶73 “For example, the autonomous vehicle 110 may wait a set period of time after the passenger disembarks”)
receive a wait request including a selected wait period, (Stauffer ¶73 “For example, the autonomous vehicle 110 may wait a set period of time after the passenger disembarks”; Stauffer ¶75 “the controller 120 can instruct the autonomous vehicle 110 to pick up the next passenger or drive to a waiting location where the next passenger is awaited. In some embodiments, the deployment location or equivalent location is based on where the next passenger is most likely to send a request”; Stauffer ¶11 “the method further includes secretly changing a destination of the first passenger to a nearby location in response to a corresponding request from the first passenger during the ride”. In this instance, Stauffer ¶11, changing a destination to a nearby location is a wait request as the passenger is waiting longer to be dropped off by changing destination locations)
and keep the vehicle near the destination location during the selected wait period;  (Stauffer ¶73 “the autonomous vehicle 110 may wait a set period of time after the passenger disembarks and analyze sensor and mobile device signals to detect abrupt or aggressive movement, significant noise or loud voices, offensive words, or other conditions that indicate an emergency situation… For example, the autonomous vehicle 110 can record a video of the passenger until the passenger is no longer visible”)
and  a plurality of sensors configured to monitor a passenger outside the vehicle during the selected wait period (Stauffer ¶73 “the autonomous vehicle 110 may wait a set period of time after the passenger disembarks and analyze sensor and mobile device signals to detect abrupt or aggressive movement, significant noise or loud voices, offensive words, or other conditions that indicate an emergency situation… For example, the autonomous vehicle 110 can record a video of the passenger until the passenger is no longer visible”)
wherein the onboard computing system is to receive sensor data from the plurality of sensors and, based on the sensor data, detect a passenger emergency outside the vehicle. (Stauffer ¶73 “For example, the autonomous vehicle 110 may… analyze sensor and mobile device signals to detect abrupt or aggressive movement, significant noise or loud voices, offensive words, or other conditions that indicate an emergency situation”)

With respect to claim 12,
Stauffer discloses:
Wherein the onboard computing system is to detect a passenger exit from the vehicle, (Stauffer ¶73 “the controller 120 or server 115 may send video of a passenger exiting the vehicle”; Stauffer ¶43 “The server 115 is a computing device”)
and wherein the selected wait period begins at the passenger exit. (Stauffer ¶73 “the autonomous vehicle 110 may wait a set period of time after the passenger disembarks)

With respect to claim 15,
Stauffer discloses:
Wherein, upon detection of the passenger emergency outside the vehicle, the onboard computing system is further configured to activate an emergency response including contacting emergency services. (Stauffer ¶71 “For example, the autonomous vehicle may initiate a safety precautions mode, may initiate communication with humans using the wireless communication device 124, or may instruct the autonomous vehicle 110 to proceed to the nearest police station or medical facility. In some embodiments, a potential passenger may initiate an autonomous vehicle emergency request through any established connection. For example, a potential passenger may dial 911 with a extension (e.g., 911-8 or similar) to direct an autonomous vehicle to the GPS location of the emergency request, as part of an "escape procedure," in addition to connecting with an operator from 911”; Stauffer ¶¶73-74 “For example, the autonomous vehicle 110 may wait a set period of time after the passenger disembarks and analyze sensor and mobile device signals to detect abrupt or aggressive movement, significant noise or loud voices, offensive words, or other conditions that indicate an emergency situation… If an emergency situation exits, method 400 proceeds to task 425 to perform safety procedures… the controller 120 may take an emergency response action in response to a passenger quickly returning to the autonomous vehicle 110 combined with a detected emergency situation. For example, once the passenger has entered the autonomous vehicle, the controller can lock the doors of the autonomous vehicle, can initiate a rapid departure without user prompting or commands from the user, once the passenger has entered the autonomous vehicle, can be in contact Arrive with a call center to request customer care or take other appropriate emergency response actions.”)

	With respect to claim 16,
Stauffer discloses:
A system for passenger safety monitoring outside an autonomous vehicle, comprising: (Stauffer ¶3 “autonomous vehicle”; Stauffer ¶12 “performing security procedures in response to an indication of panic operation… “determining an emergency situation after the passenger exits the vehicle”; Stauffer ¶33 “sensors… to monitor its surroundings”)
a central computing system (Stauffer ¶43 “The server 115 is a computing device”) including a routing coordinator (Stauffer ¶3 “vehicle-to-vehicle (V2V) systems for navigation to plan efficient routes”) configured to: 
receive a wait request including a destination location, (Stauffer ¶73 “For example, the autonomous vehicle 110 may wait a set period of time after the passenger disembarks; Stauffer ¶75 “the controller 120 can instruct the autonomous vehicle 110 to pick up the next passenger or drive to a waiting location where the next passenger is awaited. In some embodiments, the deployment location or equivalent location is based on where the next passenger is most likely to send a request”; Stauffer ¶11 “the method further includes secretly changing a destination of the first passenger to a nearby location in response to a corresponding request from the first passenger during the ride”. In this instance, Stauffer ¶11, changing a destination to a nearby location is a wait request as the passenger is waiting longer to be dropped off by changing destination locations; Stauffer ¶67 “the controller secretly selects the new destination”)
determining identification of the autonomous vehicle associated with the wait request, (Stauffer ¶77 “When the vehicle arrives at the meeting point, the vehicle projects the image onto the outside of the vehicle or part of it so that the confirmed passenger can easily identify the ride”; Stauffer claim 1 “selecting an identifier associated with a vehicle reservation for passenger transportation in the vehicle”)
and adding a selected wait time to the autonomous vehicle route; (Stauffer ¶73 “For example, the autonomous vehicle 110 may wait a set period of time after the passenger disembarks)
and an onboard computing system (Stauffer ¶47 “The server… the controller can scan a vehicle exit point for hazards or threats. If a hazard or threat is detected, the controller can
find a safe place for the passenger to exit the vehicle based on the passenger profile, choices made by the passenger”) on the autonomous vehicle configured to: 
receive the wait request, (Stauffer ¶73 “For example, the autonomous vehicle 110 may wait a set period of time after the passenger disembarks; Stauffer ¶75 “the controller 120 can instruct the autonomous vehicle 110 to pick up the next passenger or drive to a waiting location where the next passenger is awaited. In some embodiments, the deployment location or equivalent location is based on where the next passenger is most likely to send a request”; Stauffer ¶11 “the method further includes secretly changing a destination of the first passenger to a nearby location in response to a corresponding request from the first passenger during the ride”. In this instance, Stauffer ¶11, changing a destination to a nearby location is a wait request as the passenger is waiting longer to be dropped off by changing destination locations; Stauffer ¶67 “the controller secretly selects the new destination”)
drop off the passenger at the destination location, (Stauffer ¶67 “The controller directs the autonomous vehicle to drop off the passenger at a nearby location”)
wait at the destination location for the selected wait time, (Stauffer ¶73 “For example, the autonomous vehicle 110 may wait a set period of time after the passenger disembarks”)
and monitor vehicle surroundings during the selected wait time; (Stauffer ¶73 “For example, the autonomous vehicle 110 may wait a set period of time after the passenger   disembarks and analyze sensor and mobile device signals to detect abrupt or aggressive movement, significant noise or loud voices, offensive words, or other conditions that indicate an emergency situation”; Stauffer ¶33 “sensors… to monitor its surroundings”)
wherein the onboard computing system is to receive sensor data from a plurality of
autonomous vehicle sensors and, based on the sensor data, detect a passenger
emergency outside the vehicle during the wait time. (Stauffer ¶73 “For example, the autonomous vehicle 110 may… analyze sensor and mobile device signals to detect abrupt or aggressive movement, significant noise or loud voices, offensive words, or other conditions that indicate an emergency situation… For example, the autonomous vehicle 110 can record a video of the passenger until the passenger is no longer visible” ; Stauffer ¶33 “sensors… to monitor its surroundings”)

	With respect to claim 17,
Stauffer discloses:
wherein the onboard computing system is further configured to activate an emergency response. (Stauffer ¶73 “For example, the autonomous vehicle 110 may wait a set period of time after the passenger   disembarks and analyze sensor and mobile device signals to detect abrupt or aggressive movement, significant noise or loud voices, offensive words, or other conditions that indicate an emergency situation…The controller 120 or server 115 can then send the video or other indicator to a contact associated with the passenger. For example, the controller 120 or server 115 may send video of a passenger exiting the vehicle and entering a home to someone associated with the passenger (e.g., a parent, significant other, etc.). ”)

With respect to claim 18,
Stauffer discloses:
wherein the onboard computer is configured to receive an emergency notification. (Stauffer ¶68 “controller 120 may receive a panic or emergency command from user input device 126 or personal device 112 to indicate panic or emergency mode.”)

With respect to claim 20,
Stauffer discloses:
wherein the onboard computer is configured to contact emergency services. (Stauffer ¶71 “For example, the autonomous vehicle may initiate a safety precautions mode, may initiate communication with humans using the wireless communication device 124, or may instruct the autonomous vehicle 110 to proceed to the nearest police station or medical facility. In some embodiments, a potential passenger may initiate an autonomous vehicle emergency request through any established connection. For example, a potential passenger may dial 911 with a extension (e.g., 911-8 or similar) to direct an autonomous vehicle to the GPS location of the emergency request, as part of an "escape procedure," in addition to connecting with an operator from 911”; Stauffer ¶74 “the controller 120 may take an emergency response action in response to a passenger quickly returning to the autonomous vehicle 110 combined with a detected emergency situation. For example, once the passenger has entered the autonomous vehicle, the controller can lock the doors of the autonomous vehicle, can initiate a rapid departure without user prompting or commands from the user, once the passenger has entered the autonomous vehicle, can be in contact Arrive with a call center to request customer care or take other appropriate emergency response actions.”)

With respect to claim 21,
Stauffer discloses:
	wherein the onboard computing system is to detect a passenger emergency outside the vehicle by at least one of: 
detecting a loud noise outside the autonomous vehicle, (Stauffer ¶73 “and analyze sensor and mobile device signals to detect abrupt or aggressive movement, significant noise or loud voices, offensive words, or other conditions that indicate an emergency situation”)
detecting a passenger fall outside the autonomous vehicle, 
and detecting an assault on the passenger outside the autonomous vehicle (Stauffer ¶73 “and analyze sensor and mobile device signals to detect abrupt or aggressive movement, significant noise or loud voices, offensive words, or other conditions that indicate an emergency situation”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stauffer in view of Reibling (US20200098201)(hereinafter “Reibling”).
	With respect to claim 4,
Stauffer discloses:
Stauffer fails to explicitly disclose:
However, Reibling from the same field of endeavor, discloses:
receiving a cancellation of the emergency notification. (Reibling ¶20 “The nonemergency category may also include some behaviors from the medical emergency category coupled with a statement from the occupant such as "I'm fine.”; Reibling ¶22 “the nonemergency category may be considered acceptable… If the behavior is considered acceptable, the process 200 returns to the block 210 to continue receiving sensor data as described above.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the cancellation of an emergency notification, as taught by Reibling, in the system of Stauffer, in order to revert back to continue receiving sensor data, which prevents an onboard computing system from being stuck in an algorithmic loop – thus improving efficiency (Reibling ¶22 “If the behavior is considered acceptable, the process 200 returns to the block 210 to continue receiving sensor data as described above”).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer in view of Englander (US10549690B1)(hereinafter “Englander”).
With respect to claim 14,
Stauffer discloses:
further comprising an alarm system including an exterior alarm, (Stauffer ¶55 “For example, the controller 120 can send an alert to the personal device 112, or can use components of the autonomous vehicle 110 to alert the passenger)
detection of a passenger emergency outside the vehicle, (Stauffer ¶73 “For example, the autonomous vehicle 110 may wait a set period of time after the passenger   disembarks and analyze sensor and mobile device signals to detect abrupt or aggressive movement, significant noise or loud voices, offensive words, or other conditions that indicate an emergency situation)
the onboard computing system is further configured to activate an emergency response including sounding the alarm system and flashing vehicle lights (Stauffer ¶55 “For example, the controller 120 can send an alert to the personal device 112, or can use components of the autonomous vehicle 110 to alert the passenger… Components of the autonomous vehicle 110 used for alerting may include interior speakers, interior lights, haptic devices, or pop-up devices. As the final destination is approached, the application or vehicle may remind the user to check recorded locations (by a quick glance at a device display and/or vehicle display) and may notify the user of baggage or personal property when exiting the vehicle (general or directional sounds to indicate locations to view or feel, voice commands”; Stauffer ¶31 “may notify the user of baggage or personal property when exiting the vehicle… behavior/messages related to exit indicator lights, or individual compartments lit or flashing”)
Stauffer fails to explicitly disclose:
Sounding the exterior alarm and flashing exterior lights upon detection of the passenger emergency outside the vehicle
	However, Englander, from the same field of endeavor, discloses:
Sounding the exterior alarm and flashing exterior lights upon detection of the passenger emergency outside the vehicle (Englander column 2, lines 45-51 “the first detection system further comprises a first exterior pedestrian warning system connected to the first exterior sensing device and generating at least one of a pedestrian visual warning and a pedestrian audible alarm configured to alert the pedestrian when the first hazard is detected by the first exterior sensing device responsive to the first data sensed by said first sensor”; Englander column 2, lines 15-16“warning/strobe lights and/or audible alerts associated therewith”; Englander column 4, lines 61-67 “the collision avoidance and/or pedestrian detection system further comprises an exterior alarm system comprising at least two speakers and/or light systems mounted to the exterior surface of the vehicle, each speaker/light system configured to alert nearby pedestrians when a hazard is detected by at least one exterior sensing device”; Englander column 18, lines 53-55 “external vehicle alerts for pedestrians and passengers boarding or disembarking from the bus”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the autonomous vehicle of Stauffer to include sounding an exterior alarm and flashing exterior lights, as taught by Englander, contingent upon detection of a passenger emergency, as taught by Stauffer, in order to improve the safety of passengers or pedestrians surrounding the autonomous vehicle (Englander column 21, line 67 and column 22 line 1 “ensuring the safety of passengers boarding or disembarking from the bus or of pedestrians surrounding the bus”).

With respect to claim 19,
Stauffer discloses:
wherein the onboard computer is configured to flash vehicle lights (Stauffer ¶55 “For example, the controller 120 can send an alert to the personal device 112, or can use components of the autonomous vehicle 110 to alert the passenger… Components of the autonomous vehicle 110 used for alerting may include… interior lights, haptic devices, or pop-up devices.”; Stauffer ¶31 “may notify the user of baggage or personal property when exiting the vehicle… behavior/messages related to exit indicator lights, or individual compartments lit or flashing”)
and sound a vehicle alarm (Stauffer ¶55 “Components of the autonomous vehicle 110 used for alerting may include interior speakers… As the final destination is approached, the application or vehicle may remind the user to check recorded locations (by a quick glance at a device display and/or vehicle display) and may notify the user of baggage or personal property when exiting the vehicle (general or directional sounds to indicate locations to view or feel, voice commands”)
Stauffer fails to explicitly disclose:
Wherein the flashing vehicle lights are exterior flashing vehicle lights (Englander column 2, lines 45-51 “the first detection system further comprises a first exterior pedestrian warning system connected to the first exterior sensing device and generating at least one of a pedestrian visual warning and a pedestrian audible alarm configured to alert the pedestrian when the first hazard is detected by the first exterior sensing device responsive to the first data sensed by said first sensor”; Englander column 2, lines 15-16“warning/strobe lights and/or audible alerts associated therewith”; Englander column 4, lines 61-67 “the collision avoidance and/or pedestrian detection system further comprises an exterior alarm system comprising at least two speakers and/or light systems mounted to the exterior surface of the vehicle, each speaker/light system configured to alert nearby pedestrians when a hazard is detected by at least one exterior sensing device”; Englander column 18, lines 53-55 “external vehicle alerts for pedestrians and passengers boarding or disembarking from the bus”)
However, Englander, from the same field of endeavor, discloses:
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the exterior flashing vehicle lights of Englander, with the alarm system of Stauffer, in order to alert passengers or pedestrians of emergency situations – thus improving safety (Englander column 21, line 67 and column 22 line 1 “ensuring the safety of passengers boarding or disembarking from the bus or of pedestrians surrounding the bus”).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stauffer in view of Adams (US20200071967A1)(hereinafter “Adams”).
With respect to claim 22,
Stauffer discloses:
	wherein the onboard computing system is to determine that a passenger is not visible (Stauffer ¶73 “the autonomous vehicle 110 can record a video of the passenger until the passenger is no longer visible… For example, the controller 120 or server 115 may send video of a passenger exiting the vehicle and entering a home to someone associated with the passenger (e.g., a parent, significant other, etc.)”) 
	waiting a selected period of time (Stauffer ¶73 “the autonomous vehicle 110 may wait a set period of time after the passenger disembarks”)
	Stauffer fails to explicitly disclose:
and wherein the selected wait period ends a selected time period after the determination that the passenger is not visible.	However, Adams, from the same field of endeavor, discloses:
and wherein the selected wait period ends a selected time period after the determination that the passenger is not visible. (Adams ¶74 “upon arriving at the specified location, the vehicle management system may halt the vehicle and prevent the vehicle from leaving the specified location until passengers (e.g., human occupants or pets) are no longer detected in the passenger zone.”; Adams ¶¶38-39 “the image capture device 160 is a thermographic camera… and the vehicle management system 110 is configured to determine whether the… passenger zone is occupied based on infrared thermography operations… the image capture device 160 can include a depth of field (DOF) image sensor… the image capture device 160 can be a stereo imaging device, a time of flight (TOF) sensor, or structure light imaging device for detecting motion within the vehicle for detecting a presence of human or pet occupants within the passenger zone”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the selected wait period ending a selected time period after the determination that the passenger is not visible, as taught by Adams, in the system of Stauffer, in order for the onboard vehicle computing system to determine when to suppress the vehicle lock request signal, thus improving safety when a passenger would like to return to the vehicle during an emergency (Adams ¶40 “suppresses the vehicle lock request signal when the vehicle management system 110 is configured to prevent locking of vehicle doors when doing so would promulgate an unsafe scenario”).
 
Response to Arguments
With respect to the pending claims, Applicant’s arguments are moot in view of the new rejection necessitated by Applicant amendments.  However, at least one argument remains relevant to the current rejection. 
With respect to claim 1, Applicant asserts (Amend. 6-7):
The previously recited prior art does not disclose the amended claim language involving the limitation of detection of a passenger emergency outside the autonomous vehicle. Although the previous prior art combinations recite the following: “Levy states "if the autonomous vehicle elects to wait in a loading zone near the pickup location, the autonomous vehicle can: implement artificial intelligence and computer vision techniques to scan its surrounding field for an approaching vehicle ... ". See Levy, P[0073]. Riebling discusses "a process ... to monitor and respond to an emergency involving an occupant of a vehicle." See e.g., Riebling P[0017], P[0018].”, this is still insufficient to be obviously combined to disclose emergency conditions exterior to a vehicle – rather than interior to a vehicle.
Now, with the amended claim language, Stauffer discloses the limitations recited in claim 1 involving monitoring the exterior environment of a vehicle for an emergency condition: 
 Stauffer ¶12 “performing security procedures in response to an indication of panic operation… “determining an emergency situation after the passenger exits the vehicle”; Stauffer ¶33 “sensors… to monitor its surroundings”; Stauffer ¶67 “The controller directs the autonomous vehicle to drop off the passenger at a nearby location”; ¶73 “For example, the autonomous vehicle 110 may wait a set period of time after the passenger  disembarks and analyze sensor and mobile device signals to detect abrupt or aggressive movement, significant noise or loud voices, offensive words, or other conditions that indicate an emergency situation…The controller 120 or server 115 can then send the video or other indicator to a contact associated with the passenger. For example, the controller 120 or server 115 may send video of a passenger exiting the vehicle and entering a home to someone associated with the passenger (e.g., a parent, significant other, etc.)”)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667